      Case 1:20-cr-10131-PBS Document 24 Filed 02/08/21 Page 1 of 8



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA         )
                                 )
          v.                     )     Criminal No: 20-10131-PBS
LUIS ALFREDO BAEZ,               )
          Defendant.             )

                   GOVERNMENT’S SENTENCING MEMO

     The United States submits this Sentencing Memorandum in the

above-captioned case, currently scheduled for sentencing on

February 10, 2021. Baez is a drug dealer, plain and simple. The

Government believes that a sentence of 24 months’ imprisonment,

the statutory maximum, is the appropriate sentence in this

matter. Following the completion of this sentence, the

Government requests that the defendant be placed on supervised

release for a period of 12 months and be ordered to pay a

special assessment of $100.

     I.   PROCEDURAL HISTORY

     On June 22, 2020, Luis Alfredo Baez (“Baez”) was

encountered by ICE following the completion of a state sentence

and placed into ICE Administrative custody. On July 15, 2020,

Baez was charged by Indictment with illegal reentry, and on July

15, 2020, Baez appeared before MJ Boal and stipulated to

voluntary detention. On November 18, 2020, Baez pled guilty,

without a plea agreement, to illegal reentry in violation of 8

USC § 1326(a).
      Case 1:20-cr-10131-PBS Document 24 Filed 02/08/21 Page 2 of 8



     II.   FACTS

     The facts, as stated in the Pre-Sentence Report (“PSR”),

are uncontested.

     Baez is a native of the Dominican Republic, born there in

1965. According to the A-file, Baez was first encountered by ICE

in June 2006 following an arrest by the Boston Police for drug

distribution. Prior to a final adjudication of that matter, Baez

was placed into removal proceedings and on July 7, 2006, he was

deported to the DR. At the time of his removal, his fingerprints

and his photograph were obtained and affixed on a Warrant of

Removal.

     Sometime after this removal, Baez illegally reentered the

United States. In 2009, Baez was encountered in Rhode Island

following an arrest on motor vehicle charges.        At that time,

Baez had outstanding warrants in Boston and was turned over to

the Boston Police Department on those warrants. At some point he

was released, and this case again went into default.

     On November 15, 2011, Baez was encountered at Logan Airport

in a waiting area. Baez was interviewed and stated that he was

illegally in the United States and that he had been previously

deported. Baez’s record was run, and it was determined that he

had a series of outstanding warrants in both Suffolk and Essex

Counties for drug distribution.

     According to his BOP on November 21, 2012, Baez was

                                   2
      Case 1:20-cr-10131-PBS Document 24 Filed 02/08/21 Page 3 of 8



convicted in the Suffolk Superior Court with drug distribution

and sentenced to a term of 5-5- and 1-days’ imprisonment.

     On November 22, 2013, while serving the above sentence,

Baez was convicted in the Essex Superior Court for drug

distribution and sentenced to a term of imprisonment of 10-12

years. In June 2020, upon completion of this sentence, he was

turned over to ICE.

     III. GUIDELINE ANALYSIS

     The guidelines as determined by US Probation in the PSR

dated February 3, 2020 are uncontested by the parties.

     PART A. Offense Level Computation
     ¶ 18 Base Offense Level

     The Government agrees with Probation’s conclusions that the

Base Offense Level is eight.

     ¶ 19 Specific Offense Characteristics

     The Government agrees with Probation’s conclusion that the

Base Offense Level is increased by 10-levels because before Baez

was ordered removed, he engaged in criminal conduct that

resulted in a conviction for a felony offense for which the

sentence imposed was five years or more (PSR ¶ 31).

     ¶ 20 Specific Offense Characteristics

     The Government agrees with Probation’s conclusion that the

Base Offense Level is increased by an additional 10-levels

because after Baez was removed, he engaged in criminal conduct


                                   3
      Case 1:20-cr-10131-PBS Document 24 Filed 02/08/21 Page 4 of 8



that resulted in a conviction for a felony offense for which the

sentence imposed was five years or more (PSR ¶ 32).

     ¶ 24 Adjusted Offense Level:

     The Government agrees with Probation’s conclusions that the

Adjusted Offense Level is 28.

     ¶ 28 Total Offense Level:

     The Government agrees with Probation’s conclusions that

with prompt acceptance of responsibility, the Total Offense

Level is 25.

     PART B. The Defendant’s Criminal History

     ¶ 28 Criminal History Computation:

     The Government agrees with Probation’s conclusions that the

defendant’s total criminal history score is nine, which

establishes a criminal history category of IV.

     PART D. Sentencing Options

     ¶ 74 Guideline Provisions:

     The Government further agrees with Probation that, based on

a Total Offense Level of 25 and a criminal history category of

IV, the defendant’s guideline imprisonment range is 84-106

months’ imprisonment. Further, that the authorized statutory

maximum is 24 months and one year of supervised release.

     IV. SENTENCING RECOMMENDATION

     18 U.S.C. § 3553(a) requires a sentencing court to consider

specific enumerated factors when determining an appropriate

                                   4
       Case 1:20-cr-10131-PBS Document 24 Filed 02/08/21 Page 5 of 8



sentence. These factors include: 1) the nature and circumstances

of the offense and the history and characteristics of the

defendant and 2) the need for the sentence imposed to reflect

the seriousness of the offense, to promote respect for the law,

to provide just punishment for the offense, to afford adequate

deterrence to criminal conduct, to protect the public from

further crimes of the defendant, and to provide for the needs of

the defendant.

      For the reasons detailed below, the Government believes

that a sentence of 24 months’ imprisonment is fair and just and

takes into account the factors enumerated in 18 U.S.C. §

3553(a).

      Baez, age 55, is a citizen and national of the Dominican

Republic and does not have legal standing to be in the United

States. Baez has an extensive history of criminal arrests and

convictions as outlined in the uncontested Presentence Report

prepared by US Probation. These include recent convictions of:

  •   2006 Distribution of Heroin – 5 years committed (¶31);
  •   2009 Identity Fraud – 3 years suspended sentence (¶31a);
  •   2011 Trafficking in Heroin – 10-12 years committed (¶32).

The PSR also notes other unadjudicated arrests to include:

  •   1995 Criminal Sale on narcotics (NY);
  •   2005 Trafficking in Heroin (MA).

      Baez who was initially deported in July 2006 prior to

adjudication of his initial drug distribution charge (¶ 31),

                                    5
      Case 1:20-cr-10131-PBS Document 24 Filed 02/08/21 Page 6 of 8



brazenly returned to the United States, knowing this original

case to be open, and again engaged in criminal behavior. In

2009, Baez was arrested using an alias and possessing a social

security number of a US citizen, in an attempt to obtain a Rhode

Island Driver’s License. Following the adjudication of that

matter, Baez was released to an outstanding Suffolk County (MA)

warrant, appeared in State Court, was released, and again went

into default!

     In 2011, while under default, Baez was arrested in Lynn on

drug distribution charges, and again defaulted Court. Baez

remained at large until 2013 and then ordered detained on all

matters until final adjudication.

     It is clear from his criminal record and history of arrests

that Baez is a drug dealer and unwilling to conform his behavior

to acceptable societal norms. During his time in the United

States, Baez has utilized ten different names and five or more

social security numbers and or dates of birth in an attempt to

evade arrest or take responsibility for his criminal behavior.

     Baez has not proffered any history of legal work or steady

employment, other than drug dealing.

     It is anticipated that, upon completion of any sentence

imposed by this Court, Baez will again be placed into removal

proceedings and be deported to his native country.



                                   6
      Case 1:20-cr-10131-PBS Document 24 Filed 02/08/21 Page 7 of 8



     V.     CONCLUSION

     Luis Alfredo Baez, a convicted felon, has disregarded the

immigration and criminal laws of the United States. This cannot

continue. Baez’s sentence, while severe, is dictated by his own

actions and decisions, and it is necessary to protect the public

and to deter similar conduct from others. A sentence of “time-

served” will serve little or no impact on Baez.        The Government

further requests that this Court impose a period of one-year of

supervised to add as an additional incentive should Baez again

ignore the laws of this country and return.

     This is a just and appropriate sentence as dictated by the

circumstances of this case and Baez’s criminal history, and it

sends a clear message that this type of behavior will not be

accepted.

                                    Respectfully submitted,

                                    ANDREW E. LELLING
                                    United States Attorney

                              By:   /s/ Kenneth G. Shine
                                    KENNETH G. SHINE
                                    Assistant U.S. Attorney

                         CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that this document filed
through the ECF system will be sent electronically to the
registered participants as identified on the Notice of
Electronic Filing (NEF).

                                    /s/ Kenneth G. Shine
                                    KENNETH G. SHINE


                                      7
Case 1:20-cr-10131-PBS Document 24 Filed 02/08/21 Page 8 of 8




                             8
